Citation Nr: 0501895	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-28 023	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling. 

2.  Entitlement to effective date earlier than December 1, 
2000, for the assignment of a 30 percent rating for service-
connected bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri and Wichita, Kansas.  

By a May 2004 decision, the Board denied entitlement to an 
increased rating for bilateral pes planus and denied an 
effective date earlier than December 1, 2000, for the 
assignment of the 30 percent rating for pes planus.  
Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2004, the veteran's representative and VA's General Counsel 
filed a joint motion to vacate the Board's May 2004 decision.  
By an October 2004 order, the Court granted the motion and 
remanded the case to the Board for readjudication.  

This case has been advanced on the Board's docket.  38 C.F.R. 
§ 20.900(c) (2004).


REMAND

In the October 2004 joint motion, the appellant's 
representative and VA General Counsel maintained that the 
Board had not met its duty to assist the veteran; it was 
noted that the Board had failed to obtain certain VA 
treatment records.  In support of this position, the parties 
pointed to a March 1999 statement wherein the veteran 
indicated that he had sought treatment for his service-
connected bilateral pes planus at the VA Medical Center 
(VAMC) in Leavenworth, Kansas.  Although the RO obtained a 
March 1999 computer report of treatment from this facility, 
it was unclear whether all relevant clinical treatment 
reports were obtained and associated with the claims files.  
In addition, in a November 2000 statement to the RO, the 
veteran reported that he had received treatment for his 
bilateral pes planus at the Kansas City, Missouri VAMC.  
While treatment reports, dated from November 2001 to December 
2004, have been obtained from that facility, records prior to 
November 2001, which are relevant to the veteran's earlier 
effective date claim, should also be secured.  In addition, 
the veteran has continued to seek treatment from the Kansas 
City, Missouri VAMC for his service-connected bilateral pes 
planus.  As indicated above, although the veteran's claims 
files contain some medical records reflecting treatment from 
each of the aforementioned VA facilities, it does not appear 
that all VA-generated medical records have been obtained for 
review.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the appeal.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the veteran was last examined by VA for his 
bilateral pes planus in June and July 2003.  A review of the 
July 2003 VA examination report reflects that the veteran had 
hammertoes and hallux valgus, bilaterally, which were both 
found to be independent of the service-connected bilateral 
pes planus.  However, the examiner noted that the veteran's 
complaints of pain and aching related to his pes planus had 
increased.  Thus, in order to obtain an accurate and 
comprehensive picture of the veteran's service-connected 
bilateral pes planus, he should be afforded another VA 
examination prior to final appellate review of his increased 
evaluation claim.  

In order to comply with the directives of the joint motion 
and order of the Court, this case is REMANDED for the 
following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his pes planus since March 1999.  
All records identified should be 
sought.  The search for records 
should include treatment reports, 
dated from June 1999 to November 
2001, and from December 2004 to the 
present, from the Kansas City, 
Missouri VAMC.  All records relating 
to pes planus from the Leavenworth, 
Kansas VAMC prepared since March 
1999 should also be obtained.

2.  The RO should assist the veteran 
in obtaining evidence by following 
the procedures set forth in 
38 C.F.R. § 3.159 (2004).  If 
records sought are not obtained, the 
RO should notify the veteran and his 
representative of the records that 
were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
The veteran should be given an 
opportunity to obtain them.  

3.  The veteran should be afforded a 
VA podiatry examination to determine 
the current severity of his 
bilateral flat feet.  All indicated 
tests and diagnostic studies should 
be performed.  The examiner should 
express an opinion whether the 
veteran has pronounced symptoms such 
as marked pronation, extreme 
tenderness of plantar surfaces of 
the feet, marked inward displacement 
and severe spasms of the tendo 
Achilles on manipulation, not 
improved by orthopedic shoes or 
appliances.  The claims files should 
be made available to and reviewed by 
the examiner.

4.  After undertaking any 
development deemed appropriate in 
addition to that specified above, 
the RO should re-adjudicate the 
issues on appeal.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures, codified at 
38 U.S.C.A. §§ 5102, 5103, and 
5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are 
fully satisfied.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

